Citation Nr: 1316687	
Decision Date: 05/22/13    Archive Date: 05/31/13	

DOCKET NO.  09-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder of both feet, claimed as bilateral foot fungus. 

2.  Entitlement to service connection for a skin disorder of the left hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970, a portion of which represented service in the Republic of Vietnam.  His awards include a Purple Heart Medal and a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Upon review of this case, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for various other skin disorders, including skin disorders of the right hand and/or right upper arm.  Inasmuch as these issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification and, if necessary, appropriate action.


FINDINGS OF FACT

1.  A continuing skin disorder of both feet, including foot fungus, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange.

2.  A continuing skin disorder of the left hand is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange.  



CONCLUSIONS OF LAW

1.  A chronic skin disorder of both feet, including foot fungus, was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 501, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2012).

2.  A chronic skin disorder of the left hand was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 501, 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in September 2006 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence should be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording a VA examination.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

At the hearing it was requested that an additional examination be undertaken.  This was essentially as part of the contention that areas other than those under consideration herein were involved with skin disorders.  That request is for consideration with the raising of those issues.  The medical evidence currently on file is sufficient to decide the issues currently before the Board.

During the March 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103(c)(2).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veterans claims file, to include testimony presented at a hearing before the undersigned in March 2013, service treatment records, VA (including Virtual VA) treatment records and examination reports, and a statement from the Veteran's spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic skin disorder of both feet and left hand.  In pertinent part, it is contended that the aforementioned skin disorders, claimed as "chloracne," had their origin during the Veteran's period of active military service, to include as the residual of exposure to Agent Orange.  In the alternative, it is contended that the Veteran's "foot fungus," which reportedly preexisted his period of active military service, underwent an increase in severity beyond natural progress during that period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

Finally, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne, or any other acneform disease consistent with chloracne; Type II diabetes, (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm); and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).  The aforementioned diseases shall become manifest to a degree of 10 percent or more anytime after service, except that chloracne, acneiform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2012).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2012).

In the present case, service treatment records are negative for evidence of a chronic skin disorder of the feet or left hand.  In that regard, at the time of a service entrance examination in late August 1967, the Veteran denied any history of "skin diseases."  He did indicate a history of "foot trouble."  In the physician's summary of defects section of that examination there was a notation of "fungus of the feet."  On the physical examination of the Veteran's feet and skin conducted as part of that examination was entirely within normal limits, and no pertinent diagnosis or findings were noted.  Moreover, service treatment records are entirely negative for any evidence of skin disease.  As of the time of a service separation examination in June 1970, a physical examination of the Veteran's skin, including the skin of his feet, showed no evidence of skin disease, and no pertinent diagnosis was noted.  

The Board observes that, at the time of a VA general medical/Agent Orange examination in October 2006, the Veteran gave a history of "lumps on his body," for which he had received no treatment, as well as "hand increased dries right," and "feet dry and fungal."  However, notwithstanding diagnoses of right hand dermatitis and a "history" of tinea pedis, an examination of the Veteran's skin conducted at that time showed no evidence of any rashes, eruptions, or suspicious lesions.  

In point of fact, the earliest clinically-documented indication of the presence of an arguably chronic skin disorder of the Veteran's left hand is revealed by a VA outpatient treatment record dated in January 2007, almost 37 years following his discharge from service, at which time there was noted the presence of "likely dermatitis" of the hands.  In like manner, an arguably chronic skin disorder of the feet was first noted no earlier than November 2007, more than 37 years following service discharge, at which time the Veteran received treatment for chronic tinea pedis.

The Board observes that, at the time of a VA dermatologic examination in April 2011, there was no evidence of acne or chloracne of the Veteran's skin.  While it is true that, on physical examination, there was noted onychomycosis of the Veteran's left hand, as well as tinea pedis of both feet, in the opinion of the examiner, the Veteran's tinea pedis and onychomycosis were less likely than not related to his period of active military service.  This was particularly the case given that the Veteran was not assessed for either his bilateral foot or left hand condition during active military service, and that there was no evidence in his medical records as to when either condition started or if they were present during military service.

The Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a review of the Veteran's medical records, as well as a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the Veteran's medical records, and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's medical records, discussed his medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's skin disorder of the bilateral feet and/or left hand are in any way related to his active military service, to include exposure to Agent Orange.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his skin disorder of the bilateral feet and left hand, either directly or indirectly, to his period of active military service, to include exposure to Agent Orange during that period of active service.  However, not until August 2006, many years following his discharge from service, did the Veteran file a claim for service connection for either disability.  As noted above, there is no evidence that the Veteran currently suffers from chloracne, a skin disorder for which service connection may be granted on a presumptive basis where there is presumed exposure (as in this case) to Agent Orange.  Moreover, to the extent that the Veteran does, in fact, suffer from a chronic skin disorder of the left hand and/or bilateral feet, there currently exists no evidence that such pathology is in any way related to his period of active military service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, in the case at hand, there is no medical evidence suggesting a link between the Veteran's current skin disorder of the left hand and bilateral feet and his period of active military service.  Nor has it been demonstrated that the Veteran has in the past or currently suffers from chloracne.  Under the circumstances, the Veteran's claim for service connection must be denied.

The Board acknowledges the Veteran's testimony, as well as statements of his spouse, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's current skin disorders to his active military service (including Agent Orange exposure in the Republic of Vietnam).  The Veterans' statements and history, as well as those of his spouse, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran and his spouse, as lay persons, are not competent to create the requisite causal nexus for his current skin disorders.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran (or his spouse) possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current skin disorder of the feet and/or left hand with any incident or incidents of his period of active military service, including exposure to Agent Orange.  Accordingly, his claims for service connection must be denied.
ORDER

Entitlement to service connection for a skin disorder of both feet, claimed as bilateral foot fungus, is denied.

Entitlement to service connection for a skin disorder of the left hand is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


